[perceptron_logo.jpg]

 

October 24, 2013

 





Mr. Jeffrey M. Armstrong
836 North Salem Road
Ridgefield, CT 06877

 

Dear Jeff,

 

The Board of Directors is pleased to offer you the position of President and
Chief Executive Officer of Perceptron, Inc. (the “Company”), in Plymouth,
Michigan. In this role you will report to the Company’s Board of Directors (the
“Board’) and shall serve at the pleasure of the Board as an at will employee.
You will be expected to devote your full business time and attention to the
performance of your duties to the Company.

 

Information regarding your compensation and benefits follows:

 

·Your base salary shall be $350,000 per annum, which will be reviewed annually
and is subject to change from time to time at the sole discretion of the Board’s
Management Development, Compensation and Stock Option Committee (the
“Compensation Committee”) based on your performance and contributions.

 

·You will be appointed as a member of the Board, effective as of November 13,
2013, the day after the Company’s 2013 Annual Meeting of Shareholders and
nominated to the Board during each year that you are employed by the Company
provided you remain as President and Chief Executive Officer.

 

·Perceptron has an Annual Incentive Compensation Plan that rewards
Director-level-and-above team members when Company and individual performance
warrants. Your eligibility for the 2014 Annual Incentive Compensation Plan will
begin on your first day of work and will be pro-rated based on the total number
of days you work for the Company in the fiscal year that began July 1, 2013 and
ends June 30, 2014. Your potential award under our 2014 Annual Incentive
Compensation Plan will be at 50% of your annual salary rate. Provisions of the
plan change from year to year based upon business forecasts and objectives.
Performance targets will be set in consultation with you within 90 days of the
beginning of the fiscal year and it is intended that they will be set at levels
believed by the Board or Compensation Committee to be achievable.

 

·You will be eligible for a monthly car allowance of $600.00, in accordance with
the Company car policy.

 

·Stock Options: You will be granted a non-qualified stock option to purchase
100,000 shares of the Company’s Common Stock, under the 2004 Stock Incentive
Plan, as amended, at an exercise price equal to the final reported sales price
of the Company’s common stock on the grant date which will be the first trading
day of the month following your first day of work. The option will vest
one-fourth annually on the anniversary of the grant date, if you continue to be
employed by the Company as President and Chief Executive Officer at those dates.
Additional and specific terms of the grant will be covered in a grant agreement,
the form of which has been provided to you. Subject to and conditioned upon the
future approval of the Compensation Committee, on the first and second
anniversaries of the 2013 stock option grant date, if you continue to be
employed by the Company as President and Chief Executive Officer at those dates,
you will be granted non-qualified stock options to purchase an additional
100,000 shares of the Company’s Common Stock, subject to shareholder approval of
an increase in the number of shares available for award under the 2004 Stock
Incentive Plan, which approval is being sought at the 2013 Annual Meeting of
Shareholders to be held on November 12, 2013. If granted, these option grants
will vest one-fourth annually on the anniversary of the grant dates, if you
continue to be employed by the Company as President and Chief Executive Officer
at those dates, and will be issued on the form of grant agreement in use by the
Company at that time.

 

[logo2.jpg] 

 



 

 

 



[perceptron_logo.jpg] 

 

Mr. Jeffrey M. Armstrong

October 24, 2013

Page 2 of 3





 

Your start date with Perceptron is planned for November 4, 2013; however, this
date may change if all parties agree.

 

Benefits: Perceptron offers excellent benefits. Here is a summary:

 

You may choose to participate in a 401(k) investment plan in which the Company
from time to time has provided a partial match of your investment. Your
eligibility begins on the first of the calendar quarter following six months
from your date of hire.

 

Executive life insurance in the amount of $500,000 with the beneficiary of your
choice, subject to your insurability, with the Company paying the normal,
non-smoking, healthy individual rates for such policy, up to a maximum of $1,800
per year, and you paying any excess.

 

Group life insurance will be provided for you in the amount of $50,000. You also
have the option of purchasing additional and/or dependent life insurance.

 

Employer-sponsored group health, dental, and vision care insurance plans are all
available to you. Insurance costs are shared between Perceptron and the Team
Member. The plan currently allows in-network and out-of-network services and
includes office visits for preventive care with no co-payments or deductibles.
Coverage eligibility begins the 1st of the month following 30 days of
employment.

 

Short and Long Term Disability income protection is provided at no cost to you.

 

An Employee Assistance Plan.

 

An Employee Stock Purchase Program.

 

An Employee Wellness program.

 

Vacation and paid holidays. You will be entitled to four weeks of vacation per
calendar year beginning in 2014, in accordance with the Company’s vacation
policy.

 

The employee benefits available to the Company’s executive officers, and so to
you, may be changed from time to time to provide greater or lesser coverage at
the sole discretion of the Board of Directors or the Compensation Committee.
However, you will at all times be offered benefits that are comparable to those
offered to other executive officers of the Company.

 

[logo2.jpg] 

 



 

 

 



[perceptron_logo.jpg] 

 

Mr. Jeffrey M. Armstrong

October 24, 2013

Page 3 of 3



 

 

For a period of up to four months following the start of your employment, the
Company shall reimburse you for your actual reasonable, out-of-pocket housing
and related costs (including rent, insurance, utilities, telephone, and laundry)
in the state of Michigan, in an aggregate amount of not more than $2,500 per
month. For a period of up to four months, or if earlier, your relocation of your
permanent residence to the state of Michigan, the Company will reimburse you for
your actual reasonable out-of-pocket expenses for round-trip travel from your
present residence in Ridgefield, Connecticut to Michigan, up to an aggregate of
three such trips per month. You agree that you will use your reasonable best
efforts to obtain the most economical fares available for such trips. The
Company shall reimburse you for your actual reasonable out-of-pocket expenses
incurred in connection with the shipment of your household possessions to the
state of Michigan, and for your actual reasonable out-of-pocket lodgings, meals
and other travel expenses incurred en route in moving your family to the state
of Michigan. Any housing or relocation expenses to be reimbursed by the Company
in addition to those set forth above will be reviewed by, and subject the
approval of, the Chairman of the Board or the Compensation Committee Chairman on
an as needed basis.

 

Your employment will be subject to the terms set forth in a Severance Agreement
between the Company and you, the form of which has been provided to you. The
terms and conditions of your employment will be governed by the laws of the
State of Michigan.

 

Jeff, we are confident that you will make a significant contribution to
Perceptron and will find this position to be both fulfilling and enjoyable.

 

This offer expires on October 31, 2013 and is contingent upon your signing of
Perceptron’s standard agreements covering stock options, non-compete,
proprietary information, inventions, business conduct and ethics, the forms of
which have been provided to you.

 

Please indicate your acceptance by signing in the space provided below.

 

Yours truly,

 

/s/ W. Richard Marz



W. Richard Marz

Chairman of the Board

 

I accept this employment offer. I understand that Perceptron, Inc.

is an at-will employer and that no terms of this offer express

or imply that employment is for any specified period of time.

I further understand that Perceptron, Inc., in its sole discretion,

reserves the right to make changes to employee compensation,

benefits, practices and/or policies subject to the obligations under

the Severance Agreement.

 

/s/ J M Armstrong  10/24/2013   Jeffrey M. Armstrong  Date  

 

 

[logo2.jpg] 

 



 

